UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 16, 2011 EAGLE ROCK ENERGY PARTNERS, L.P. (Exact name of Registrant as specified in its charter) Delaware 001-33016 68-0629883 (State or other jurisdiction of incorporation or organization) Commission File Number (I.R.S. Employer Identification No.) 1415 Louisiana Street, Suite 2700 Houston, Texas77002 (Address of principal executive offices, including zip code) (281) 408-1200 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On February 16, 2011, Eagle Rock Energy Partners, L.P. (the “Partnership”) issued a press release regarding the shut-in of its East Texas oil and gas production.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. Exhibit No. Description Press Release of the Partnership datedFebruary 16, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. EAGLE ROCK ENERGY PARTNERS, L.P. By: Eagle Rock Energy GP, L.P., its general partner By: Eagle Rock Energy G&P, LLC, its general partner Date: February 16, 2011 By: /s/ Charles C. Boettcher Charles C. Boettcher Senior Vice President and General Counsel
